Exhibit 10.4

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

[***]

SECOND AMENDMENT

TO DEVELOPMENT AND SUPPLY AGREEMENT

Effective as of date of the last signature below, Abbott Laboratories, an
Illinois corporation having a principal place of business at 100 Abbott Park
Road, Abbott Park, Illinois 60064-3500 (“Abbott”), and Seattle Genetics, Inc., a
Delaware corporation having a principal place of business at 21823 – 30th Drive
Southeast in Bothell, Washington 98021 (“Seattle Genetics”) (individually the
“Party” or collectively the “Parties”) agree to the following terms and
conditions (“Second Amendment”) as set forth below.

WHEREAS, the Parties entered into a Development and Supply Agreement with an
Effective Date of February 23, 2004 for the manufacture of a chimeric anti-CD30
AC10 monoclonal antibody known as cAC10 Bulk Drug Substance, which also
constitutes the antibody component of SGN-35 (the “Agreement”); and

WHEREAS, the Parties have agreed to conduct additional development and
manufacturing work pursuant to the terms and conditions of the Agreement; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained here and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

1. Incorporation of the Agreement. All capitalized terms which are used but not
otherwise defined herein shall have the same meanings as set forth in the
Agreement, and the Agreement, to the extent not inconsistent with this Second
Amendment, is incorporated herein by this reference as though the same was set
forth in its entirety. To the extent any terms and provisions of the Agreement
are inconsistent with the amendments set forth in Paragraphs 2 and 3 below, such
terms and provisions shall be deemed superseded hereby. Except as specifically
set forth herein, the Agreement shall remain in full force and effect and its
provisions shall be binding on the parties.

2. Process Development Work. The Parties agree that Abbott shall perform the
activities set forth in Stages 5, 6, 7 and 8 of Attachment 1 hereto pursuant to
the terms and conditions of the Agreement.

3. Additional Clinical Supplies. The Parties agree that Abbott shall manufacture
and Seattle Genetics shall purchase [***] additional batches of [***] as
described in Stage 7 of Attachment 1 hereto in accordance with the terms and
conditions of the Agreement, including the Bulk Drug Substance Specifications
set forth therein; provided that the total price for all [***] batches shall be
[***], (the “[***]”) [***]. Abbott shall initiate billing and will continue in
accordance with the Payment Schedule attached hereto and Seattle Genetics shall
[***] regardless of whether the Agreement subsequently expires or terminates,
except in the case of Abbott’s breach of the Agreement or non-performance under
this Second Amendment. Stage 7 billings may be combined on the same invoice with
other, regular Payment Schedule charges. Abbott shall [***] for these additional
five (5) batches in [***] beginning on [***] (the “[***]”.) Manufacture of the
first batch will begin no sooner than [***] and manufacture of the first [***]
will begin no sooner than [***] after the [***].

4. [***] and Payment Schedule. As compensation for the activities to be
performed by Abbott pursuant to Attachment 1 hereto, Seattle Genetics shall pay
to Abbott the price established for



--------------------------------------------------------------------------------

each project stage in Attachment 1, on the dates set forth in Attachment 2.
[***] prior to the [***], Seattle Genetics agrees to make a binding commitment
to pay the [***], [***] at the percentages and upon achievement of the
milestones as follows, [***], [***] and [***]. As of the [***], Abbott shall be
[***] regardless of whether this Agreement subsequently expires or terminates,
with [***], except in the case of Abbott’s breach of the Agreement or
non-performance under this Second Amendment.

5. Project References. All references to the Project set forth in the Agreement,
with the exception of the Payment Schedule and [***] for the Project, shall also
be deemed to apply to the activities performed by Abbott, pursuant to this
Second Amendment.

6. Effectuation. The amendment to the Agreement contemplated by this Second
Amendment shall be deemed effective as of the last date written below upon the
full execution of this Second Amendment and without any further action required
by the parties hereto. There are no conditions precedent or subsequent to the
effectiveness of this Second Amendment. All terms and conditions set forth in
Agreement that are not amended hereby shall remain in full force and effect. Any
term of this Second Amendment may be amended with the written consent of both
parties. From the date hereof, any reference to the Agreement shall be deemed to
refer to the Agreement as amended by this Second Amendment.

7. Counterparts. This Second Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. One or more counterparts
of this Second Amendment may be delivered by facsimile, with the intention that
delivery by such means shall have the same effect as delivery of an original
counterpart thereof.

8. Entire Agreement. This Second Amendment and exhibits hereto are the product
of both of the parties hereto, and together with the Agreement and exhibits
thereto constitute the entire agreement between such parties pertaining to the
subject matter hereof, and merge all prior negotiations and drafts of the
parties with regard to the transactions contemplated herein.

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
dates set forth below.

 

ABBOTT LABORATORIES     SEATTLE GENETICS, INC. By:  

/s/ Mike L. McGibbon

    By:  

/s/ Clay B. Siegall

Name:  

Mike L. McGibbon

    Name:  

Clay B. Siegall

Title:  

General Manager, Commercial Operations

    Title:  

President & CEO

Date:  

6/15/2009

    Date:  

6/05/2009

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11/3/2011    2    CONFIDENTIAL



--------------------------------------------------------------------------------

ATTACHMENT 1

PROJECT SCOPE

[***]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ATTACHMENT 1

PROJECT SCOPE

[***]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ATTACHMENT 1

PROJECT SCOPE

[***]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ATTACHMENT 2

PAYMENT SCHEDULE

[***]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.